DETAILED ACTION
This action is in reply to papers filed 9/29/2021. Claims 1-2 and 6-11 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

 Information Disclosure Statement
No copy can be found for the reference to ‘Smart et al.’ in the IDS filed 11/26/2021 (NPL Ref. 9). While the IDS has been placed in the application file, the ‘Smart et al.’ reference has not been considered.

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20190062711A1, Published 2/28/2019.
Moot Rejection(s)
In view of the cancellation of claims 13 and 15-18, the 112 (a) scope of enablement rejection of said claims is rendered moot. 

					Withdrawn Rejection(s)
Applicant’s arguments regarding the 103 (a) rejection of claims 1 and 6-9 as being unpatentable over Zhu et al., Kim et al., and Wook et al. have been fully considered, and are found persuasive. The rejection of claims 1 and 6-9 is withdrawn. It is noted that the rejection has been withdrawn in view of the amendments to claim 1 which now recites, inter alia, exogenous Tβ4 protein. An exogenous Tβ4 protein is not taught in any of the cited references.
Applicant’s arguments regarding the 103 (a) rejection of claim 2 as being unpatentable over as applied to claims 1 and 6-9, and further in view of Edenhofer et al. have been fully considered, and are found persuasive. The rejection of claim 2 is withdrawn. It is noted that the rejection has been withdrawn in view of the withdrawal of the rejection of independent claim 1. 
Applicant’s arguments regarding the 103 (a) rejection of claims 10-11 as being unpatentable over as applied to claims 1 and 6-9, and further in view of Smith et al have been fully considered, and are found persuasive. The rejection of claims 10-11 are withdrawn. It is noted that the rejection has been withdrawn in view of the withdrawal of the rejection of independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (PgPub US20130097717A1, Published 4/18/2013, previously cited), Kim et al. (PgPub US20120128655A1, Published 5/24/2012, previously cited) and Chakravarty et al. (Circulation. 2009; 120:S836). 

Regarding claim 1, in-part, Zhu et al. teach a pharmaceutical composition comprising a transducible material comprising an effector domain (see claim 30 of Zhu), wherein the effector domain comprises Oct4, Sox2, Gata4, Mef2c, and Tbx5 proteins (Pg. 3, para. 43 ‘Embodiment 11’) and wherein said transducible reprograms cardiac fibroblasts into cardiac stem cells (Abstract; Pg. 9-10,para. 84). Zhu notes that any one of the polypeptides can be phosphorylated (as in claim 6, in-part) (Pg. 4, para. 47). Zhu further adds that the transducible material further comprises a transduction domain that is capable of facilitating the entry of the transducible material into a biological sample (e.g., a cell) (Pg. 4, para. 48). In one embodiment, Zhu teaches the transduction domain is a cationic peptide such as a cell penetrating peptide (as in claim 7 and claim 8) (Pg. 4, para. 49). Note that at Pg. 10, para. 93, Zhu teaches the transduction domain was fused (i.e. coupled) to the C-terminal of each of the four reprogramming factors. Zhu adds that an aspect of the present disclosure relates to a method of treating, preventing or reducing a disease or condition in a biological organism by administering a composition that the treatment, prevention or reduction of a disease or condition is associated with the change or reprogramming of a biological sample (e.g., a cell, a tissue or an organ) in the organism (Pg. 9, para. 77). In one embodiment, Zhu teaches said disease or condition is myocardial infarction (Pg. 9, para. 82).

However, Zhu fails to teach the cationic peptide has a sequence consisting essentially of RRRRRRRRRKKKKKKKKK (as in claim 9). 
Before the effective filing date of the claimed invention, to help facilitate the delivery of a reprogramming factor protein into a cell and across the cell membrane, Kim teaches the reprogramming factor protein may be fused chemically or recombinantly, or otherwise associated with a cationic conjugate peptide (Pg. 6, para. 83). In one embodiment, Kim teaches the cationic conjugate peptide is a hybrid hetero-cell penetrating peptide comprising a string of contiguous lysine residues adjacent to a string of contiguous arginine residues. For instance, a hetero-cell penetrating peptide of the present invention may contain 9 lysine residues joined to 9 arginine residues (Pg. 7, para. 88-para. 90). Examiner would like to note that the teachings of Kim meets the R9-K9 (RRRRRRRRRKKKKKKKKK) cationic peptide limitation of claim 9 because the breadth of the recitation “a hetero-cell penetrating peptide of the present invention may contain 9 lysine residues joined 
However, none of Zhu et al. or Kim et al. teach an exogenous Tβ4 protein (as further in claim 1 and as further in claim 6, in-part).
Before the effective filing date, Chakravarty et al. taught that the benefits of cardiosphere-derived cardiac stem cell (CDC) therapy appear to be limited by poor cell survival in the post-ischemic environment. Thymosin β4 (Tβ4), a ubiquitous cell protein, promotes cardioprotection by its prosurvival, anti inflammatory and proangiogenic effects. Chakravarty and colleagues hypothesized that coadministration of Tβ4 with CDCs can improve functional outcomes by enhanced cardioprotection and promotion of angiogenesis. To this end, CDCs were cultured from human cardiac biopsies and pretreated in Tβ4 (10 μg/mL) (as further in claim 1 and as further in claim 6) overnight. On Western blot, Akt phosphorylation was upregulated in Tβ4 treated CDCs. Tβ4 increased CDC Boyden chamber migration by 1.5–1.8 times (p<0.05) in a concentration-dependent manner (maximum effect at 10 μg/mL). The total length of capillary-like tubules formed in matrigel was significantly increased in Tβ4-treated cells vs. controls (p<0.05, Fig b). Immediately after inducing myocardial infarction (MI) by LAD ligation in immunosuppressed mice, intracardiac injections of 105 CDCs, Tβ4-pretreated 105 CDCs resuspended in Tβ4, Tβ4 only or PBS only were performed. On echocardiography, baseline ejection fraction (EF) and fractional area change (FAC) were similar in all groups; however, at 3 weeks, EF and FAC were preserved in Tβ4-pretreated CDC group, while both decreased significantly in the 3 control groups (p<0.05, Fig c). In conclusion, Chakravarty teaches Tβ4 modifies the cellular environment, resulting in enhanced CDC-mediated improvement in cardiac function, possibly through upregulation of proangiogenic pathways, providing a potential avenue for improving cardiac stem cell therapy outcomes.(see 
When taken with the teachings of Zhu et al., wherein Zhu teaches a method of treating a myocardial infarction in a biological organism by administering a composition comprising Oct4, Sox2, Gata4, Mef2c, and Tbx5 proteins, covalently linked with a cell penetrating peptide, wherein said administering results in the reprogramming of cardiac fibroblasts into cardiac stem cells and thereby treating a myocardial infarction, one of ordinary skill in the art would have found it prima facie obvious to include an exogenous Tβ4 protein in the composition of Zhu et al. The skilled artisan would have found such inclusion prima facie obvious because Chakravarty teaches, in the co-administration of Tβ4 and cardiac stem cells to an animal model of myocardial infarction, Tβ4 modified the cellular environment of the model resulting in enhanced cardiac stem cell-mediated improvement in cardiac function. Thus, for the purposes of enhancing the treatment of a myocardial infarction in an organism, one of ordinary skill in the art would have found it prima facie to administer a composition comprising Oct4, Sox2, Gata4, Mef2c, Tbx5, and Tβ4 proteins, covalently linked with a cell penetrating peptide, into the affected area, for the purposes of reprogramming cardiac fibroblasts into cardiac stem cells. 
And although Zhu taught phosphorylation of any of polypeptides administered, one of ordinary skill in the art would have found it prima facie to phosphorylate Tβ4 because Chakravarty specifically teaches thymosin Beta-4 (Tβ4) enhanced cardiosphere-derived cardiac stem cell (cdc)-mediated cardioprotection via akt phosphorylation. Thus, phosphorylation of Tβ4 prior to administration would been prima facie obvious. 
 Additionally, one of skill in the art would have found it prima facie obvious to substitute the generic cell penetrating peptide of Zhu et al. for the hybrid hetero-cell penetrating peptide comprising a string of contiguous lysine residues adjacent to a string of contiguous arginine 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 2
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (PgPub US20130097717A1, Published 4/18/2013, previously cited), Kim et al. (PgPub US20120128655A1, Published 5/24/2012, previously cited) and Chakravarty et al. (Circulation. 2009; 120:S836), as applied to claims 1 and 6-9 above, and further in view of Edenhofer et al. (PgPub US20130288306A1, Published 10/31/2013, previously cited).

The teachings of Zhu et al., Kim et al. and Chakravarty et al. are relied upon as detailed above. However, none of the aforementioned references teach a linker between any two of the exogenous Tβ4, Oct4 and Sox2 (as in claim 2).
Before the effective filing date of the claimed invention, Edenhofer et al. taught a fusion protein for the purposes of reprogramming a cell (Abstract). Edenhofer teaches the fusion protein comprises linkers between the proteins comprised in the fusion protein (as in claim 2
When taken with the teachings of Zhu et al., Kim et al. and Chakravarty et al., one of ordinary skill in the art would have found it prima facie obvious to include a linker in between any two of two of the exogenous Oct4, Sox2, Gata4, Mef2c,Tbx5 and Tβ4 with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Edenhofer provides the steps for making such a modification. Moreover, the skilled artisan would have found it obvious to include a linker between any two of the exogenous proteins because it is well known in the art that linkers provide stability between two adjacent proteins. 
Thus, in view of the cited art, the modification would have been prima facie obvious. 


Prior Art Rejection 3
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (PgPub US20130097717A1, Published 4/18/2013, previously cited), Kim et al. (PgPub US20120128655A1, Published 5/24/2012, previously cited) and  Chakravarty et al. (Circulation. 2009; 120:S836) as applied to claims 1 and 6-9 above, and further in view of Smith et al. (U.S. Patent 5654176A, Published 8/5/1997, previously cited).

The teachings of Zhu et al., Kim et al. and Chakravarty et al. are relied upon as detailed above. However, none of the aforementioned references teach at least one of exogenous Tβ4, Oct4 and Sox2 is coupled to a nuclear targeting moiety (as in claim 10), wherein said moiety comprises glutathione-S-transferase (as in claim 11).
Before the effective filing date of the claimed invention, Smith taught a nucleotide sequence which codes for expression of a fusion protein in which a foreign protein or peptide is fused with the enzyme glutathione-S-transferase (as in claim 10 and claim 11) (Abstract). Continuing, Smith notes that the inclusion of the enzyme glutathione-S-transferase avoids several of the difficulties associated with known fusion proteins, such as solubility and the capability of being purified from bacterial lysates under non-denaturing conditions (Col. 2, lines 35-41). 
When taken with the teachings of Zhu et al., Kim et al. and Chakravarty et al., one of ordinary skill in the art would have found it prima facie obvious to couple the exogenous Oct4, Sox2, Gata4, Mef2c,Tbx5 and Tβ4 proteins to a nuclear targeting moiety, such as a moiety comprising glutathione-S-transferase with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because Smith provides the steps for making such a modification. Moreover, the skilled artisan would have found it obvious to couple to at least two of the exogenous proteins to glutathione-S-transferase because Smith notes that the inclusion of the enzyme glutathione-S-transferase avoids several of the difficulties associated with known fusion proteins, such as solubility and the capability of being purified from bacterial lysates under non-denaturing conditions.
Thus, in view of the cited art, the modification would have been prima facie obvious. 

                                          Applicant’s Arguments/Response to Arguments 
In the interest of compact prosecution, arguments drawn to Smith are addressed below. 
Applicant argues:  In regard to claim 10, a review of Smith shows that it teaches bacterial fusion proteins that incorporate glutathione-S-transferase, which acts to improve solubility and act as a tag for subsequent affinity purification. The reference fails to teach or suggest incorporation of a nuclear targeting moiety.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. While Applicant is correct in that Smith does not recite the phrase ‘nuclear targeting moiety,’ Smith does teach glutathione-S-transferase which is identified as a nuclear targeting moiety in Applicant’s own specification (see para. 18 of PgPub).  Per MPEP 2173.05, a fundamental principle contained in 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is that applicants are their own lexicographers. They can define in the claims what the inventor or a joint inventor regards as the invention essentially in whatever terms they choose so long as any special meaning assigned to a term is clearly set forth in the specification. In this regard, as admitted by Applicant, Smith teaches a glutathione-S-transferase and Applicant’s own specification teaches glutathione-S-transferase is a nuclear targeting moiety. It is further noted that the Examiner provided a rationale of why the inclusion of glutathione-S-transferase in the composition of Zhu in view of Kim and Chakravarty would have been prima facie obvious.

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written 

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632